Citation Nr: 0109693	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from December 1955 to 
November 1958.  He died in October 1999.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in which the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO also granted a claim of entitlement 
to dependents' educational assistance (DEA) benefits.  
However, the appellant filed a timely notice of disagreement 
only as to the denial of service connection, and she has 
perfected her appeal.  


FINDINGS OF FACT

1.  The veteran died on October 12, 1999; the immediate cause 
of death listed in Part I of the death certificate is 
aspergillus pneumonia; due to (or as a consequence of) liver 
failure/liver transplantation. 

2.  At the time of his death, the veteran had not been 
granted service connection for any disabilities.  

3.  The veteran's service medical records do not show that he 
had any tattoos; in addition to the appellant's testimony, 
the claims file contains five lay statements in which the 
authors state that the veteran received tattoos during 
service, and that he did not acquire any tattoos prior to his 
service.  

4.  The claims file contains three uncontroverted opinions 
from private physicians who state that the veteran's 
hepatitis C was contracted as a result of tattoos the veteran 
received during service.  

5.  The veteran's military service materially and 
substantially contributed to the cause of his death.


CONCLUSION OF LAW

Disabilities incurred in or aggravated by service contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's October 1999 decision, and the January 
2000 statement of the case (SOC) that the criteria for 
service connection for the cause of the veteran's death had 
not been met.  That is the key issue in this case, and the 
SOC informed the appellant of the applicable criteria.  
Furthermore, the Board points out that it has decided that 
the appellant's claim warrants a favorable determination.  
The Board concludes that the appellant has been informed of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid her claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
appellant, and the Board finds that there is more than 
sufficient evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran had active duty service from December 1955 to 
November 1958.  Service medical records do not contain any 
reference to tattoos.  A separation examination report, dated 
in, November 1958, shows that his skin was clinically 
evaluated as normal, and does not contain any mention of 
either tattoos, cirrhosis or hepatitis.  

The veteran died on June 1, 1999.  The immediate cause of 
death listed in Part I of the death certificate is 
aspergillus pneumonia; due to (or as a consequence of) liver 
failure/liver transplantation.  At the time of his death, the 
veteran had not been granted service connection for any 
disabilities.  

A review of the appellant's written statements and the 
transcript of her hearing, held in February 2001, shows that 
she argues that the veteran's tattoos were acquired during 
his service and that the veteran contracted hepatitis C as a 
result of his tattoos, presumably through a contaminated 
needle.  The appellant has also submitted medical articles 
noting that hepatitis C may take from ten to 40 years to 
advance, with an average of thirty years, that hepatitis C 
causes liver damage, and that the hepatitis C may be 
contracted inter alia through infected blood on needles used 
to give tattoos.  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Post-service medical records include reports from the 
Bayfront Medical Clinic (BMC), Laurence M. Petty, M.D., and 
the Shands Liver transplant Program (Shands), dated between 
1998 and 1999.  These records indicate that the veteran first 
had observable hepatitis C symptoms in 1994, and that that 
cirrhosis of the liver was first observed in 1996.  The 
Shands records indicate that the veteran's cirrhosis was 
secondary to hepatitis C.  A BMC report, dated in August 
1999, notes a ten-year history of alcohol use consisting of 
five to six drinks of whiskey per day for about ten years, 
and contain several notations of "HCV/ETOH (alcohol) 
cirrhosis."  The BMC reports also indicate that the 
veteran's wife disputed the notations regarding the veteran's 
use of alcohol, and that she argued that he was a very light 
drinker.  The veteran decompensated in late 1997 and was 
approved for a liver transplant in early 1998.  

An opinion from Girish Patel, M.D., dated in September 1997, 
shows that Dr. Patel states that the veteran denied a history 
of blood transfusion, family history of liver disease and 
intravenous drug abuse, and that his risk factors included 
tattoos that he had had on his body approximately 20 to 30 
years.  Dr. Patel's impression noted that the veteran's 
hepatitis C was most likely due to the veteran's tattoos, and 
that other coexistent causes of hepatitis, such as hepatitis 
B, autoimmune hepatitis and hemochromatosis seemed unlikely.  

An opinion from Charles B. Rosen, M.D., dated in January 
1998, shows that Dr. Rosen notes a history of alcohol 
consumption of four to five drinks per night for 20 years, 
and that he quit completely two years ago.  Dr. Rosen states 
that the veteran "may have acquired hepatitis C through 
tattoos, as he has not had any blood transfusions."  He 
later stated, "[The veteran] clearly has cirrhosis related 
to hepatitis C and prior alcohol use."  

An opinion from Harry B. Sperber, M.D., dated in August 1999, 
shows that Dr. Sperber states that he had been the veteran's 
gastroenterologist, and that the veteran had cirrhosis 
secondary to hepatitis C.  He further stated that the only 
risk factor the veteran had for hepatitis C was his 
previously acquired tattoos.  He explained that the veteran 
had no history of intravenous drug use, multiple sexual 
partners, homosexual contact or blood transfusions.  He 
further stated that hepatitis C can have "an extremely long 
silent period, and may go for decades without being 
diagnosed."  He noted that at the time of the veteran's 
discharge from service, there was no test available for 
hepatitis C, and he concluded that it was at least as likely 
as not that the veteran contracted hepatitis C as a result of 
tattoos acquired during service.  The Board further notes 
that the claims file contains a similar opinion from Dr. 
Sperber, dated in June 1999.

An opinion from David Nelson, M.D., dated in October 1999, 
shows that Dr. Nelson states that he had been the veteran's 
hepatologist for the past year, and that the veteran's only 
risk factor for hepatitis was his tattoos.  He noted that, 
"[I]t can take up to 3-4 decades to develop decompensated 
cirrhosis."  He concluded that it was at least as likely as 
not that the veteran contracted hepatitis C as a result of 
tattoos acquired during service.  

The appellant has submitted many lay statements, from 
relatives and friends of the veteran, in support of her 
claim.  In about five of these letters, the authors state 
that they knew the veteran prior to his service, and that he 
did not have any tattoos during that time, and that he 
acquired tattoos during his service.  The Board notes that 
two of these letters specifically mention that the veteran's 
tattoos included a tattoo known as a "Navy Star."  See also 
appellant's testimony.  In  addition, about four of the 
letters essentially state that the veteran's lifestyle was 
free from any of the commonly known risk factors for 
hepatitis, to include intravenous drug use, multiple sexual 
partners or homosexual contact.  In this regard, the claims 
file includes two letters from the veteran's employer, a 
security company, dated in 1990 and 1995, which commend him 
for 25 and 30 years of service, respectively.  

The Board first finds that the evidence warrants the 
conclusion that the veteran acquired tattoos during service.  
Although the service medical records do not mention any 
tattoos, the appellant has testified that the veteran had at 
least four tattoos during service, and she provided detailed 
descriptions of these tattoos.  Three of the lay statements 
also contain detailed descriptions of several tattoos which 
corroborate the appellant's testimony, and the authors assert 
that the veteran acquired his tattoos during service.  The 
Board therefore finds that that the evidence on this issue is 
at least in equipoise, and the Board therefore concludes that 
the veteran acquired tattoos during service.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a nexus between the veteran's tattoos and his 
hepatitis C/cirrhosis, the Board notes that although there 
does not appear to be an opinion specifically relating the 
veteran's causes of death as listed on his death certificate 
to hepatitis C or cirrhosis, when the medical evidence is 
read in context the Board is satisfied that the veteran's 
aspergillus pneumonia and liver failure/liver transplantation 
were related to his cirrhosis and hepatitis C.  

As for the medical opinions, although Dr. Rosen's opinion is 
somewhat contradictory, it may be read to indicate that the 
veteran's hepatitis C was due, at least in part, to his 
tattoos.  In addition, the opinions of Dr. Sperber, Dr. 
Nelson and Dr. Patel are accompanied by rationalized 
explanations discussing the risk factors and dormancy period 
for hepatitis C, and they concluded that the veteran 
contracted hepatitis C as a result of tattoos acquired during 
service.  These opinions are uncontroverted by any other 
opinion in the claims file.  Based on the foregoing, the 
Board finds that the evidence warrants the conclusion that 
the veteran's hepatitis C was caused by tattoos acquired 
during service, and that his hepatitis C contributed 
substantially or materially to the cause of his death.  
Accordingly, service connection for the cause of the 
veteran's death is granted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

